                Case 20-10343-LSS               Doc 2709        Filed 04/27/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                          )
                                                                )        Chapter 11
BOY SCOUTS OF AMERICA AND                                       )
DELAWARE BSA, LLC1                                              )        Case No. 20-10343-LSS
                                                                )
                  Debtors.                                      )        (Jointly Administered)
                                                                )

                WITHDRAWAL OF NOTICE OF WITHDRAWAL OF
    VIVIAN A HOUGHTON AS COUNSEL FOR THE ESTATE OF SHERRYE B. HOWELL

         COMES NOW, Vivian A. Houghton, Counsel for the above-named Creditor, the Estate

of Sherrye B. Howell, and Withdrawal of the Notice of Withdrawal of Vivian A. Houghton,

Esquire as Counsel for the Estate of Sherrye B. Howell that was filed on April 27, 2021, Docket

number 2707.



Date: April 27, 2021

                                                                 /s/ Vivian A. Houghton
                                                                Vivian A. Houghton, Esquire
                                                                800 North West Street, 1st Floor
                                                                Wilmington, DE 19801
                                                                (302) 658-0518
                                                                Attorney for Estate of Sherrye B. Howell




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
Case 20-10343-LSS   Doc 2709   Filed 04/27/21   Page 2 of 2
